IN THE UNITED STATES COURT OF APPEALS

         FOR THE FIFTH CIRCUIT


                  _______________

                    m 98-60685
                  _______________



    G&S OIL COMPANY; SEGAH PETROLEUM CORP.;
  SEBASTIAN P.T. GREAVES; AND S. ARNE D. GREAVES,
                                    Plaintiffs-Counter Defendants-
                                    Appellants-Cross Appellees,
                     VERSUS

      GARDES ENERGY, INC.; ROBERT A. GARDES;
              AND W. JAMES HUGHES,

                                    Defendants-Appellees-
                                    Cross-Appellants,
         GARDES ENERGY SERVICES, L.L.C.;
      AND GARDES DIRECTIONAL DRILLING, INC.;

                                    Defendants-Counter Claimants-
                                    Appellees-Cross-Appellants.


              ***************
                                                _______________

                                                  m 99-60153
                                                _______________



                   G&S OIL COMPANY; SEGAH PETROLEUM CORPORATION;
                    SEBASTIAN P.T. GREAVES; AND S. ARNE D. GREAVES,
                                                                      Plaintiffs-Appellees-
                                                                      Cross-Appellants,
                                                      VERSUS

                 GARDES ENERGY, INC.; GARDES ENERGY SERVICES, L.L.C.;
                         GARDES DIRECTIONAL DRILLING, INC.;
                      ROBERT A. GARDES; AND W. JAMES HUGHES,
                                                                      Defendants-Appellants-
                                                                      Cross-Appellees.
                                         _________________________

                                Appeals from the United States District Court
                                  for the Southern District of Mississippi
                                    Civil Action No. 3:97-CV-276BN
                                      _________________________
                                              March 29, 2000

Before DAVIS, CYNTHIA HOLCOMB                                  law pertaining to this case. The judgments and
       HALL,* and SMITH, Circuit Judges.                       orders appealed from are in all respects
                                                               AFFIRMED.
PER CURIAM:**

         We have reviewed the briefs and
pertinent portions of the record and have heard
oral argument. We find no reversible error on
the part of the district court either on the
merits of the dispute or on the question of
sanctions. We have nothing to add to the
district court’s able discussion of the facts and

        *
          Circuit Judge of the Ninth Circuit, sitting by
designation.
         **
           Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                           2